Citation Nr: 1748007	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-33 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left median nerve.

2. Entitlement to an evaluation in excess of 20 percent for a cervical spine disability. 

3. Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a claimed disability of the lumbar spine.

4. Entitlement to service connection for a lumbar spine disability.

5. Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a disability of the bilateral knees.

6. Entitlement to service connection for a thyroid disorder, to include residuals of surgery for the removal of a goiter.

7. Entitlement to service connection for a growth on the left arm.
8. Entitlement to service connection for vertigo.

9. Entitlement to service connection for a claimed disability manifested by nausea.

10. Entitlement to service connection for a claimed disability of the bilateral shoulders.

11. Entitlement to service connection for a claimed disability manifested by headaches.

12. Entitlement to service connection for a separate disability manifested by the loss of strength in the left hand, distinct and unrelated to the Veteran's service-connected neuropathy of the left median nerve.  

13. Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a claimed disability manifested by the loss of strength in the right hand.

14. Entitlement to service connection for a disability of the bilateral feet, to include metatarsalgia, hammer toes, arthritic conditions and osteomyelitis.

15. Entitlement to service connection for diabetes mellitus, type II.

16. Entitlement to service connection for atrial fibrillation.

17. Entitlement to service connection for multiple sclerosis.

18. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Anne Buckley-Johnson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974.

This case comes to the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In decisions issued in October 2009, July 2012 and December 2015, the RO denied the Veteran's claims for each of the benefits listed on the title page of this decision.  The Veteran timely appealed those rulings to the Board.

In July 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Before the hearing, the Veteran had filed a motion requesting that this appeal be advanced on the Board's docket due to the severity of his service-connected coccidioidomycosis, which is currently rated as 100 percent disabling.  Based on the representations in his written motion, the motion to advance this appeal on the Board's docket is granted.  

The issues of entitlement to service connection for depression and weight loss were raised by the record in a VA-authorized QTC medical examination report, dated March 2010, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased evaluations for peripheral neuropathy of the left median nerve and for a cervical spine disability and entitlement to service connection for diabetes mellitus type II, atrial fibrillation, hypertension, bilateral foot disability, lumbar spine disability, bilateral shoulder disability, and thyroid disability, to include residuals of a surgically removed goiter, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In July 2016, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, withdrew his appeal of the denial of service connection for vertigo, nausea, a claimed disability manifested by headaches, a growth on the right arm, a bilateral knee disability and a disability manifested by the loss of strength in his right hand.

2. The Veteran, through his representative, has indicated that any service-connected disability manifested by the loss of strength in the left hand overlaps with his symptoms of peripheral neuropathy of the left median nerve, for which he already receives compensation, effectively withdrawing the Veteran's appeal of the denial of service connection for any separate disability manifested by the loss of strength in the left hand unrelated to the Veteran's service-connected neuropathy of the left median nerve.  

3. In June 1975, the RO denied the Veteran's claim for service connection for a claimed disability of the lumbar spine; the Veteran did not appeal that decision nor did he submit new and material evidence within one year.

4. Evidence submitted since the June 1975 rating decision was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish the claim for service connection for a disability of the lumbar spine.

5. The Veteran does not currently have multiple sclerosis and has never been diagnosed with that disease since filing his claim for service connection for multiple sclerosis in June 2010.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appeal of the issues of entitlement to service connection for vertigo, nausea, a claimed disability manifested by headaches, a growth on the right arm, a bilateral knee disability and a disability manifested by the loss of strength in his right and left hand have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The June 1975 decision denying entitlement to service connection a lumbar spine disability is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.204, 20.1103 (2016).

3. Evidence received since the June 1975 decision is new and material and the previously denied claim for service connection for a lumbar spine disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4. The criteria for service connection for multiple sclerosis have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

ISSUES WITHDRAWN

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative.  Id.

During the July 2016 videoconference hearing, the Board proceeded to hear testimony concerning all of the claimed benefits at issue in this appeal.  For several of these claims, the Veteran's attorney indicated the Veteran's intention to withdraw his appeal.  Specifically, through his attorney, the Veteran withdrew his appeal of the issues concerning whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a disability of the bilateral knees, service connection for a growth on the Veteran's right arm, service connection for vertigo, service connection for a disability manifested by nausea, service connection for a disability manifested by headaches and service connection for a claimed disability manifested by loss of strength in the right hand.  The Veteran's stated reason for withdrawing the last claim was that he did not experience a loss of strength in his right hand.  

With respect to the claim for service connection for a disability manifested by loss of strength in the left hand, the Veteran's attorney indicated that these symptoms overlapped with peripheral neuropathy of the left median nerve, for which the Veteran already receives compensation.  Accordingly, there are no longer any alleged errors of fact for consideration with respect to the issue of whether he is entitled to compensation for any disability manifesting in loss of strength in the left hand which is unrelated to his service-connected neuropathy of the left median nerve.  
  

For the issues identified above, there are no longer any alleged errors of fact or law for appellate consideration.  Thus, the Board no longer has jurisdiction to review the appeal of these issues and they are dismissed.

CLAIM TO REOPEN

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his initial claim for service-connected compensation for a lumbar spine disability in April 1975.  The RO denied the claim in a rating decision issued in July 1975.  At the time of that decision, the only available evidence consisted of the Veteran's application for benefits, a June 1975 VA examination report, and the Veteran's service treatment records.  The service treatment records did not mention any complaints or diagnoses concerning the lumbar spine and, according to the June 1975 VA examination report, the Veteran's lumbar spine was normal at the time of the examination.  

Because the Veteran did not file a notice of disagreement or submit new and material evidence within one year after he was notified of the denial of the claim for service connection for a lumbar spine disability, the July 1975 decision is final.  See 38 U.S.C.A. § 7105.

Since the July 1975 rating decision, the Veteran submitted a written statement, dated September 2009, which suggests that the Veteran's 1973 neck injury, for which he receives service-connected disability compensation, caused him to develop a lower back disability.  According to the Veteran, his lower back problems have been "persistent since May 1973."  

The Board is aware that, according to the June 1975 VA examination report, the Veteran made similar claims before the denial of his initial claim.  The June 1975 examiner likewise recorded complaints of low back pain since 1973 together with the Veteran's statement that, "I still have low back pain."  However, the RO appears to have rejected these statements based on a radiographic report indicating a normal lumbar spine with no degenerative changes.  

The evidence in the Veteran's September 2009 written statement is not precisely cumulative or redundant of the evidence available in July 1975 because evidence of more than 30 years of low back pain is potentially more significant than two years of low back pain.  Moreover, for the purpose of the Veteran's request to reopen his claim, the Board generally must presume that the newly submitted evidence - in this case the Veteran's statement that he has experienced low back pain since 1973 - is credible.  See Justus, 3 Vet. App. at 513.  

In explaining the limits of this presumption, the Court later wrote: "This is not to say that the Justus credibility rule is boundless or blind; if the newly submitted evidence is inherently false or untrue, for example, a male veteran's testimony that this alleged service-connected disabilities are the result of complications associated with having given birth, the Justus credibility rule simply would not apply.  As the author of Justus has subsequently noted, 'the evil pointed to in Justus was the weighing and evaluating of new evidence in a vacuum.'  Justus does not require the Secretary to consider the patently incredible to be credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (quoting Guimond v. Brown, 6 Vet. App. 69, 72 (1993)).  

Although the Veteran's statements are clearly in tension with the information in the June 1975 VA examination report, his version of events is not so "patently incredible" as the hypothetical testimony of a male veteran that his alleged service-connected disabilities are the result of complications associated with having given birth.  The June 1975 VA examiner's finding of a normal lumbar spine was based on an x-ray image.  So it is conceivable that more sensitive imaging devices, which may not have been widely available in 1975, could potentially identify a lumbar spine disability which the 1975 x-ray did not.   

"When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the VCAA."  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Although post-service medical records do not appear to reflect a specific medical diagnosis of a lumbar spine disability, a new medical examination may be necessary, not only when there is a clinical diagnosis showing a current disability, but also when competent lay testimony shows "persistent or recurrent symptoms of disability;"  38 C.F.R. § 3.159(c)(4)(A) (2016).  

Aside from the Veteran's statements, the claims file includes the notes of a VA physician assistant, dated February 2015, records complaints concerning "some back-related issues . . . ."  While the question is a close one, the Board finds that, under the circumstances of this case, rejecting the Veteran's request to reopen his previously denied lumbar spine claim would be in conflict with the principles explained in Justus and Duran.  For these reasons, the claim for service connection for a lumbar spine disability will be reopened.  


SERVICE CONNECTION FOR MULTIPLE SCLEROSIS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  As the Board is granting the request to reopen the claim for service connection for a lumbar spine disability, further discussion of the VCAA with regard to that claim is unnecessary.   As for the claim for service connection for multiple sclerosis, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  

      1.  Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated January 2011, the RO notified him of all the other elements necessary to establish his claim for service connection for multiple sclerosis.  

	
      2.  Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

The RO obtained a medical opinion on the nature and etiology of the Veteran's claimed multiple sclerosis in May 2012.  The Board has carefully reviewed the examiner's opinion and finds that, together with the other evidence in the record, it is adequate to decide the claim for service connection for multiple sclerosis.  

At approximately the same time that the RO received the May 2012 report, it received a letter from the Veteran criticizing the author of the May 2012 opinion for failing to examine him.  As the Board will explain below, it is clear that the Veteran made his claim for multiple sclerosis based on his misunderstanding of the text of an addendum explaining a previous VA-authorized examination report.  There is no competent evidence that the Veteran has ever been diagnosed with multiple sclerosis or experienced symptoms associated with multiple sclerosis or that he has ever received treatment for multiple sclerosis.  Depending on the circumstances of the individual case, VA may satisfy 38 C.F.R. § 3.159(c)(4) either by providing "a medical examination or obtain[ing] a medical opinion based upon a review of the evidence of record if VA decides it is necessary to decide the claim."  Id. (emphasis added).  Under the circumstances of this case, a medical opinion was sufficient to comply with VA's duty to assist.  

The Veteran also criticized the May 2012 VA examiner for not reading certain medical records the Veteran says he personally submitted to the examiner.  However, none of the records submitted by the Veteran suggest that he has multiple sclerosis or persistent or recurring symptoms of multiple sclerosis.  The Veteran made other criticisms of the May 2012 examiner, but because they do not relate to his multiple sclerosis claim, no further discussion of his criticisms is necessary. 
 
      
3.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997).  

Multiple sclerosis is "a disease in which there are foci of demyelination throughout the white matter of the central nervous system, sometimes extending into the gray matter; symptoms usually include weakness, incoordination, paresthesias, speech disturbances, and visual complaints.  The course of the disease is usually prolonged, so that the term multiple also refers to remissions and relapses that occur over a period of many years.  Four types are recognized, based on the course of the disease: relapsing remitting, secondary progressive, primary progressive, and progressive relapsing.  The etiology is unknown."   DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1680 (32d ed. 2012).   

In March 2010, the RO arranged for a physician to examine the Veteran to assess the severity of the Veteran's service-connected pulmonary coccidioidomycosis.  The examiner described this disability as a respiratory condition associated with hemoptysis, orthopnea, headaches, fever and excessive night sweats.  The March 2010 examination report consists of five parts: (1) History, as Related by the Claimant; (2) Physical Examination; (3) Diagnostic Tests; (4) Diagnosis; and (5) Remarks.  None of these sections mention multiple sclerosis.  The diagnosis section of the report indicates "coccidioidomycosis, there is no change in the diagnosis.  At this time, the claimant's condition is active."  

QTC Medical Services ("QTC"), the private firm which arranged the March 2010 coccidioidomycosis examination, provided additional information in a document labelled "QTC Addendum", which explain how a reader should interpret QTC's examination reports.  This addendum consists of two paragraphs.  The first paragraph included specific information about the March 2010 examination findings: "Although the exam revealed the additional finding(s) of reported depression, weight loss this was not further evaluated per [the RO's] instructions to QTC for focused exams.  ('focused' meaning NOT a comprehensive head-to-toe, general medical exam)"  The second paragraph provided more general information on the distinction between "focused" and other medical examinations: "For focused exams, [the RO] has instructed QTC that the claimant should only be examined for the claimed conditions and/or established diagnoses identified on the exam request from the [RO] . . . . The only exceptions are systemic conditions like hypertension, diabetes mellitus, multiple sclerosis, etc. in which the worksheets direct that complications be explored."  

The Veteran asserted his multiple sclerosis claim in a series of letters in May and June of 2010.  In the June 2010 letter, the Veteran referred to "QTC addendum page 4 which identifies secondary conditions caused from coccidioidomycosis.  These secondary conditions are hypertension, diabetes mellitus, and multiple sclerosis . . ." In the same letter, the Veteran explained, "I am also filing a claim for multiple sclerosis as a secondary condition caused by the primary condition of coccidioidomycosis.  This claim is supported by [the May 2010 examiner's] QTC report, which the VA already has a copy of.  The claim is also supported by the Southeast X-ray significant findings report, which the VA already has a copy of, although I will provide another copy with the new claim."   

The x-ray report the Veteran mentioned in this letter describes a chest x-ray, taken in March 2010,  which revealed a 17 millimeter nodule in the right lung and mild cardiomegaly.  This report, which was acknowledged by the March 2010 QTC examining physician, does not mention multiple sclerosis either.

After receiving the Veteran's new claim for multiple sclerosis, the RO obtained an opinion from a VA physician, who interviewed the Veteran before providing his opinion.  According to him, the Veteran did not have multiple sclerosis.  The examiner reviewed significant diagnostic test findings - specifically the report of a March 2010 QTC examination indicating the presence of restrictive lung disease with no response to bronchodilator.  
The examiner's remarks were that, "This condition [multiple sclerosis] was referred to in QTC exam as an example of a systemic condition in which the worksheets direct the exploration of complications as this was a 'focused exam for QTC meaning that they did not have to do a general medical exam."  

The Board has reviewed the Veteran's medical records, both during and after his period of active duty service.  These include records of regular treatment with an infectious disease physician concerning coccidioidomycosis, regular treatment with private heart specialists for treatment of cardiac arrhythmia, and hundreds of pages of VA treatment records between 2010 and 2015.  None of these records reflect a diagnosis of multiple sclerosis.  

In addition to the medical evidence, the Board has considered the Veteran's written statements and hearing testimony.  At the hearing, the Veteran identified the March 2010 QTC examining physician as the first physician to diagnose him with multiple sclerosis.  He further testified that this physician told him that multiple sclerosis was related to his coccidioidomycosis.  When he was asked whether he had received any treatment for multiple sclerosis since the claimed diagnosis in March 2010, the Veteran responded, "No, I said no, I have not."  

The Board finds that there is no competent evidence that the Veteran has ever had multiple sclerosis.  It is clear that the Veteran filed his claim based on his misunderstanding of the "QTC addendum" to the March 2010 VA-authorized coccidioidomycosis examination.  That document mentioned multiple sclerosis, together with hypertension and diabetes mellitus as examples "systemic conditions" in which the applicable VA examination worksheet directs that the examiner to provide information about certain associated complications.  Because the Veteran actually has been diagnosed with hypertension and diabetes mellitus, it is understandable that he might interpret the QTC addendum as providing an additional diagnosis of multiple sclerosis.  But, if this were true, one would expect to read about multiple sclerosis in the either the first paragraph of the QTC addendum - which notes that "the exam revealed the additional finding(s) of reported depression, weight loss . . . ." - or in the text of the March 2010 examination report itself.  Significantly, the worksheet for the March 2010 examination, unlike addendum's description of the worksheets for hypertension, diabetes mellitus, and multiple sclerosis, did not direct the examiner to explore complications of the disease.  

The preponderance of the evidence strongly supports the May 2012 VA examiner's opinion that the Veteran does not actually have multiple sclerosis and that he filed a claim for benefits for multiple sclerosis based on his mistaken reading of the March 2010 QTC addendum.  The Veteran's admission that he has not received any treatment for multiple sclerosis since his March 2010 "diagnosis" and the language of his May and June 2010 letters, both of which rely specifically on the QTC addendum, further support this conclusion.  The Board does not assign significant weight to the Veteran's hearing testimony suggesting that he March 2010 QTC examiner told him he had multiple sclerosis and that this disease was a result of coccidioidomycosis in light of his clear misunderstanding of the text of the QTC addendum.  

Because the evidence weighs against a finding that the Veteran has had multiple sclerosis at any time since he filed the relevant claim in May 2010, entitlement to service connection for multiple sclerosis is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The Veteran's appeal of the issue of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a disability of the bilateral knees is dismissed.

The Veteran's appeal of the denial of service connection for a growth on the left arm is dismissed.

The Veteran's appeal of the denial of service connection for vertigo is dismissed.

The Veteran's appeal of the denial of service connection for a claimed disability manifested by nausea is dismissed.

The Veteran's appeal of the denial of service connection for a claimed disability manifested by headaches is dismissed.

The Veteran's appeal of the denial of service connection for separate disability manifested by the loss of strength in the left hand, distinct and unrelated to service-connected neuropathy of the left median nerve, is dismissed.

The Veteran's appeal of the issue of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a claimed disability manifested by the loss of strength in the right hand is dismissed.

New and material evidence has been submitted to reopen a previously denied claim for service connection for a claimed disability of the lumbar spine.  The appeal is allowed to that extent.  

Entitlement to service connection for multiple sclerosis is denied.
 

REMAND

Increased Rating Claims

The Veteran has requested increased compensation for his service-connected peripheral neuropathy of the left median nerve (currently rated 10 percent disabling) and for his cervical spine disability (also rated 20 percent disabling).  To assess the severity of both disabilities, the RO arranged for a cervical spine examination in June 2015 and a peripheral nerves examination in August 2015.  

During his July 2016 videoconference hearing, the Veteran testified that both of these disabilities had worsened in severity since the time of the 2015 examinations.  

When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board must remand both of the Veteran's increased rating claims for new examinations.

Diabetes Mellitus and Atrial Fibrillation

Post service medical records clearly indicate diagnoses for both diabetes mellitus and atrial fibrillation.  The Veteran has suggested that he developed both disabilities due to his service-connected coccidioidomycosis.  

In an April 2010 letter, the Veteran's physician wrote that coccidioidomycosis "has contributed to the development of diabetes mellitus and atrial fibrillation in [the Veteran]."  The May 2012 VA examiner disagreed, indicating that he was not aware of any medical literature suggesting that coccidioidomycosis causes diabetes or atrial fibrillation.   To support this opinion, the May 2012 examiner suggested that, because coccidioidomycosis has likely been present since the 1970s, if the claimed conditions were associated with coccidioidomycosis, then the Veteran would probably have exhibited signs of systemic coccidioidomycosis infection during the time when he first developed diabetes and atrial fibrillation between 1989 and 2002.  

The Veteran's private physician wrote another letter, in October 2015, once again indicating that coccidioidomycosis "contributed to" the development of the Veteran's diabetes.  According to the physician, "the stress of this illness, the immunological stress, as well as stress hormones activation have contributed and brought on his diabetes and atrial fibrillation."  

After receiving this letter, the RO obtained two additional opinions - one for diabetes and another for atrial fibrillation - from a different VA physician in December 2015.  Although both opinions acknowledge the October 2015 letter from the Veteran's private physician, neither opinion attempts to explain why the examiner disagreed with the suggestion of the Veteran's private physician that stress hormone activation associated with coccidioidomycosis contributed to diabetes and atrial fibrillation.  Likewise, both opinions failed to address the theory that, even if coccidioidomycosis was not the cause of diabetes and/or atrial fibrillation, it may have aggravated those conditions beyond their natural progression.  See 38 C.F.R. § 3.310(b).  

Most recently, the Veteran's attorney submitted a more detailed letter, dated April 2016, from an internal medicine physician with experience in treating coccidioidomycosis.  According to the letter, the Veteran's "ongoing coccidioidomycosis infectious process has markedly worsened his diabetes and he is currently insulin dependent."  The letter also describes atrial fibrillation requiring anticoagulation medications and the Veteran's limited ability to ambulate due to foot problems related to diabetes.  "This, in my opinion, is a byproduct of the progressive coccidioidomycosis infection which required thoracic surgery in January 2016.  Chronic infection is well known to worsen diabetic control and contribute to cardiac abnormalities including cardiac arrhythmias and coronary artery disease based on both effects on his diabetes as well as the effects on his cardiovascular system."  

For the reasons suggested above, the available unfavorable opinions are inadequate to decide these claims.  The April 2010 and October 2015 letters use the term "contribute" to describe the relationship between service-connected coccidioidomycosis infection and both diabetes and atrial fibrillation, which makes it unclear whether, in the author's opinion, the service-connected disability caused the claimed conditions, or whether the service-connected disability merely aggravated pre-existing conditions.  

Although it is somewhat more detailed, the most recent April 2016 letter suffers from the same problem.  It appears from the letter that coccidioidomycosis aggravated, rather than caused, the Veteran's diabetes.  The author uses both the term "contribute" to describe the relationship of the infection to diabetes and cardiac abnormalities.  The last sentence describing the relevant relationships ("Chronic infection is well known to worsen diabetic control and contribute to cardiac abnormalities including cardiac arrhythmias and coronary artery disease based on both effects on his diabetes as well as the effects on his cardiovascular system.") suggests that coccidioidomycosis infection contributed to atrial fibrillation both directly and also through the Veteran's service-connected diabetes.  But it remains unclear whether or not the direct and indirect effects on atrial fibrillation are relationships of causation or aggravation.   

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).  The Board finds that the AOJ should attempt to clarify the issue of causation versus aggravation and, if coccidioidomycosis aggravated the Veteran's diabetes or atrial fibrillation (whether directly or as a result of having worsened the Veteran's diabetes), obtain appropriate addendum opinions on the baseline and current levels of severity of the Veteran's diabetes and atrial fibrillation.

Intertwined Claims

Previously obtained medical evidence suggests that current disabilities of the Veteran's bilateral feet are the result of his diabetes mellitus.  According to the May 2012 VA examiner, it is more likely than not that the Veteran's hypertension and foot ulcers are the result of his diabetes.  In rejecting the suggestion that coccidioidomycosis caused current disabilities of the feet, a subsequent VA opinion, dated October 2015, identified "uncontrolled diabetes" as the proximate cause of the Veteran's foot condition.  

As the Board has explained, the diabetes claim must be remanded.  The separate claims for service connection for a bilateral foot disability and for hypertension are inextricably intertwined with the diabetes issue because the diabetes claim, if successful, could potentially affect whether the becomes eligible to receive compensation for hypertension and for his feet disability.  The appropriate remedy when a pending claim is inextricably intertwined with an issue on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 (1998).

Similarly, post service VA medical treatment records indicate that the Veteran's claimed thyroid condition, including current residuals of a larger goiter which was surgically removed, may be the result of side-effects caused by the use of drugs prescribed to the Veteran for treatment of his atrial fibrillation.  Accordingly, the thyroid condition claim is intertwined with the remanded atrial fibrillation claim and must also be remanded.  

Issues for which Examinations are Needed

At the hearing, the Veteran's attorney requested that the Board order new examinations to help decide the claims for service connection for a disability of the bilateral shoulders, and for the newly reopened claim for service connection for a lumbar spine disability.  

With respect to each of these claims, the evidence satisfies the test described in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) for deciding whether a medical examination or opinion must be provided.  For both claims, the Veteran has testified that he experiences persistent or recurring symptoms of the relevant disability.  The Veteran's service treatment records described shoulder pain in October 1973 and, for both the shoulders and lumbar spine, the Veteran has suggested that the claimed disabilities are the results of his service-connected cervical spine disability.  38 C.F.R. § 3.310.  Under these circumstances, the Board will remand both claims to obtain appropriate VA examinations.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since September 2015.

2. Forward the claims file, including previous examination reports, a copy of a letter, dated April 2016, submitted on the Veteran's behalf by a physician in private practice, and a copy of this remand, to a qualified person for preparation of a medical opinion on the nature and etiology of the Veteran's diabetes.  If a new examination is needed before the requested opinion can be prepared, a new examination should be arranged. 

After reviewing the relevant records, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes is related in any way to the Veteran's active duty service, to include whether any current diabetes was caused or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected coccidioidomycosis.

If aggravation is found, the examiner must report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progress of the disease.

The examiner should provide a complete rationale for any opinion provided.  In explaining his or her opinion on aggravation, the examiner's rationale must address the letter from the Veteran's private physician, dated April 2016, indicating that an "infectious process" associated with the Veteran's coccidioidomycosis "has markedly worsened [the Veteran's] diabetes . . . ."  

3. After the completion of the development described above, to the extent possible, forward the claims file, including previous examination reports, a copy of a letter, dated April 2016, submitted on the Veteran's behalf by a physician in private practice, and a copy of this remand, to a qualified person for preparation of a medical opinion on the nature and etiology of the Veteran's atrial fibrillation.  If a new examination is needed before the requested opinion can be prepared, a new examination should be arranged. 

After reviewing the relevant records, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's atrial fibrillation is related in any way to his active duty service, to include whether any current atrial fibrillation was caused or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected coccidioidomycosis.  If the medical opinion requested in part two of these instructions indicates that coccidioidomycosis caused or aggravated the Veteran's diabetes beyond its normal progression, the examiner should also opine as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that  atrial fibrillation was caused or aggravated by the Veteran's diabetes. 

If aggravation is found, the examiner must report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progress of the disease.

The examiner should provide a complete rationale for any opinion provided.  In explaining his or her opinion on aggravation, the examiner's rationale must address the letter from the Veteran's private physician, dated April 2016, indicating that chronic infections associated with coccidioidomycosis are known to contribute to cardiac arrhythmias due to effects on the cardiovascular system and also, indirectly, by worsening the effects of diabetes.

4. After the completion of the development described above, to the extent possible, schedule a VA examination or examinations by qualified medical professionals to determine the nature and etiology of the Veteran's claimed disabilities of the shoulders, lumbar spine, and thyroid gland, to include current residuals, if any, of a goiter which was surgically removed.  The examiner should have access to Virtual VA and VBMS.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner or examiners should identify all current disorders of the shoulders, lumbar spine and thyroid.  

For each diagnosed disorder, the relevant examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any such disorder is related in any way to the Veteran's active duty service, to include whether any current disability was caused or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected cervical spine disability or his service-connected coccidioidomycosis.  If the medical opinion requested in part three of these instructions indicates that atrial fibrillation was caused or aggravated beyond its normal progression by a service-connected disability, then the examiner should indicate whether or not any current thyroid disorder was caused, or aggravated beyond its normal progression, by atrial fibrillation, including any side-effects associated with medication the Veteran has used for treatment of his atrial fibrillation.

If aggravation is found, the examiner must report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progress of the disease.

The examiner or examiners should provide a complete rationale for any opinions provided.  

5. Schedule a VA examination to ascertain the current severity of the Veteran's service-connected cervical spine disability.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  The examiner must describe all functional impairment associated with the cervical spine disability.

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's cervical spine and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

A complete rationale should be provided for any opinions offered.

6. Schedule a VA neurological examination to determine the severity the Veteran's peripheral neuropathy of the left median nerve.  In accordance with the latest worksheet for rating such disorders, the neurologist is to provide a detailed review of the appellant's pertinent medical history and current complaints.  The examiner must describe all functional impairment associated with peripheral neuropathy of the left median nerve. 

A complete rationale should be provided for any opinions offered.

7. The AOJ must ensure that all of the examination reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

8. After the development above has been completed, to the extent possible, the AOJ should then consider the need for any further development which may appear necessary, including consideration of the potential need for new examinations or medical opinions concerning the nature and etiology of the Veteran's hypertension and disabilities of the feet.  Particularly if the opinion requested in part two of these instructions indicates that the Veteran's diabetes was caused or aggravated beyond its normal progression by a service-connected disability, the AOJ should consider whether the Veteran is entitled to receive service-connected compensation for hypertension and foot disabilities based on prior opinions, dated May 2012 and October 2015, which suggest that diabetes is the cause of the Veteran's hypertension and foot disabilities.  

9. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


